Per Curiam.
The trial judge vacated the decision and judgment for the reason, as he states in his opinion, that although a decision was rendered by him within fourteen days it was not filed until fifteen days after final submission, and under the rule prevailing in the First Department, as distinguished from that controlling in the Second Department, the decision and judgment thereon was ineffective. The trial judge was mistaken in his view that there is conflict between the two departments in the respect noted, for, we have uniformly held that the date of the rendering of the decision as distinguished from the date of filing controls (Collins v. Davis, 114 N. Y. Supp. 792), and as the proofs show that the decision was actually rendered within fourteen days it was error to grant plaintiff’s motion.
Order reversed, with ten dollars costs, and motion denied. Appeal from order denying reargument dismissed.
All concur; present, Lydon, Hammer and Frankenthaler, JJ.